Title: From Thomas Jefferson to James Madison, 1 September 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Dear Sir
                            
                            Monticello Sep. 1. 07.
                        
                        I think with you we had better send to Algiers some of the losing articles in order to secure peace there
                            while it is uncertain elsewhere. while war with England is probable every thing leading to it with any other nation should
                            be avoided, except with Spain. as to her, I think it the precise moment when we should declare to the French government
                            that we will instantly seise on the Floridas as reprisal for the spoliations denied us, and that if by a given day they
                            are paid to us we will restore all East of the Perdido & hold the rest subject to amicable decision: otherwise we will
                            hold them for ever as compensation for the spoliations. this to be a subject of consideration when we assemble.
                        One reason for suggesting a discontinuance of the daily post was that it is not kept up by contract, but at
                            the expence of the US. but the principal reason was to avoid giving ground for clamor. the general idea is that those who
                            recieve annual compensations should be constantly at their posts. our constituents might not in the first moment consider
                            1. that we all have property to take care of, which we cannot abandon for temporary salaries: 2. that we have health to
                            take care of which at this season cannot be preserved at Washington. 3. that while at our separate homes our public duties
                            are fully executed, and at much greater personal labour than while we are together when a short conference saves a long
                            letter. I am aware that in the present crisis some incident might turn up where a day’s delay might infinitely overweigh a
                            month’s expence of the daily post. affectte. salutns.
                        
                            Th: Jefferson
                            
                        
                    